The Chancellor.
Whittington Johnson did not die seised of an estate of inheritance in this land, and therefore the case does not come within the description of lands mentioned in the Act of Assembly entitled “An Act respecting devises of lands, joint estates and dower,” passed in the year 1816 [5 Del.Laws 174]. And the husband did not die intestate, so that on no ground can she proceed in this Court to obtain her dower.
The election to take her dower, and the petition on the motion of Mr. Brinckle were withdrawn, neither having been entered' on the record, and John M. Clayton agreeing thereto. He opposed the assignment of dower on the part of Walter Douglass,, a creditor.